TBS INTERNATIONAL PLC & SUBSIDIARIES                EXHIBIT 10.11

 




To:           (1)           The Royal Bank of Scotland plc
Level 5, 135 Bishopsgate
London EC2M 3UR
(as Agent, Bookrunner, Mandated Lead Arranger, Security Trustee and Swap Bank)


(2)           The Lenders
(being the banks and financial institutions listed in Schedule 1 of the Loan
Agreement as defined below)


31 December 2009


Dear Sirs


Loan Agreement dated 29 March 2007 as amended by a supplemental letter agreement
dated 26 March 2008, a supplemental agreement dated 27 March 2009 (the
“Supplemental Agreement”), a side letter dated 27 May 2009 and a side letter
dated 3 September 2009 each made between (i) Argyle Maritime Corp., Caton
Maritime Corp., Dorchester Maritime Corp., Longwoods Maritime Corp., McHenry
Maritime Corp. and Sunswyck Maritime Corp. as joint and several Borrowers, (ii)
the banks and financial institutions listed therein as Lenders, (iii) the Royal
Bank of Scotland plc as Mandated Lead Arranger and (iv) the Royal Bank of
Scotland plc as Bookrunner, Agent, Security Trustee and Swap Bank relating to a
term loan facility of US$150,000,000 (together the “Loan Agreement”)


We write to confirm that the Covenant Waiver Period as defined in the
Supplemental Agreement and the temporary amendments to the Loan Agreement
applicable during the Covenant Waiver Period shall be extended and continue to
apply until 00:00 hours on 1 April 2010 (New York time) subject to the
following:-
 
1  
receipt by us from the Borrowers on or before 4 January 2010 of US$417,500 in
prepayment of the next repayment of Loan A due on 3 March 2010;

 
2  
receipt by us from the Borrowers of US$417,500 in prepayment of the first
repayment of Loan B to be prepaid upon delivery of Ship B scheduled for February
2010;

 
3  
receipt by us of a (non-refundable) amendment fee of $378,893.75 on or before 5
January 2010;

 
4  
receipt by us of a copy of this Letter duly acknowledged by you and the
Guarantor confirming your agreement and the Corporate Guarantor’s agreement to
the terms of this Letter.

 
For the avoidance of doubt, if the amounts to be prepaid pursuant to paragraphs
1 and 2 and the fee to be paid pursuant to paragraph 3 above are not received by
us on the specified dates, the Covenant Waiver Period shall automatically
expire.
 
We also agree that during such extension of the Covenant Waiver Period there
shall be a meeting between all banks with outstanding commitments to the
Corporate Guarantor or companies within the group and the Corporate Guarantor on
or before 31 January 2010 to discuss future strategy.
 
Upon signing of this letter the Loan Agreement shall be, and shall be deemed by
this Agreement to be, amended as follows:
 
(a)  
the definition of Margin in clause 1.1 shall be deleted and replaced with the
following:

 
“Margin” means in relation to each Loan three point seven five per cent. (3.75%)
per annum;”; and
 
(b)  
the amount of $40,000,000 referred to in the amended Minimum Cash Liquidity
covenant (set out in Schedule 2 of the Supplemental Agreement) shall be reduced
to $25,000,000 during the extension of the Covenant Waiver Period.

 
With effect from 1 April 2010 the temporary amendments to the Loan Agreement
described in the Supplemental Agreement and as amended above shall cease to
apply.
 
The relevant Borrower undertakes to do all that is necessary to assist the
Creditor Parties in having any mortgage addenda (if required) to be registered
in respect of the Mortgage to which it is a party in order to secure the
increase in the Margin described above.
 
The Corporate Guarantor, by signature of this Letter, confirms its approval to
the amendments to the Loan Agreement set out herein and confirms that the
Corporate Guarantee shall remain in full force and effect.
 
Other than as set out in this Letter, the provisions of the Loan Agreement shall
remain unchanged and in full force and effect.
 
The provisions of Clause 31 (Law and Jurisdiction) of the Loan Agreement shall
apply to this Letter as if set out in full but so that references to “this
Agreement” are amended to read “this Letter”.  All remaining provisions of the
Loan Agreement and the Finance Documents shall remain in full force and effect.


Yours faithfully




 /s/ Keith Krut                                   
   
 /s/ Keith Krut                                
duly authorised for
   
duly authorised for
Argyle Maritime Corp.
   
Caton Maritime Corp.
Per: Keith Krut
   
Per: Keith Krut
Attorney-in-Fact
   
Attorney-in-Fact
                       
 /s/ Keith Krut                                    
   
 /s/ Keith Krut                                
duly authorised for
   
duly authorised for
Dorchester Maritime Corp.
 
Longwoods Maritime Corp.
Per: Keith Krut
   
Per: Keith Krut
Attorney-in-Fact
   
Attorney-in-Fact
                       
 /s/ Keith Krut                                     
   
 /s/ Keith Krut                                
duly authorised for
   
duly authorised for
McHenry Maritime Corp.
 
Sunswyck Maritime Corp.
Per: Keith Krut
   
Per: Keith Krut
Attorney-in-Fact
   
Attorney-in-Fact






 





--------------------------------------------------------------------------------


 
Accepted and agreed this 31st day of December 2009 by:












/s/ Jayne Tobin                                                 
duly authorised for
THE ROYAL BANK OF SCOTLAND PLC
(as Agent, Mandated Lead Arranger, Bookrunner, Security Trustee and Swap Bank)












/s/ Robin Leigh Perkin                                      
duly authorised for
THE ROYAL BANK OF SCOTLAND PLC
(as Lender)












/s/ Gilbert Torres                                             
duly authorised for
CITIBANK, N.A.
(as Lender)












_________________________________
duly authorised for
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE
(as Lender)










 
 

--------------------------------------------------------------------------------

 






/s/ Christian Schmecling                /s/ Dr Yeliz Dinibutungogly
duly authorised for
NORDDEUTSCHE LANDESBANK GIROZENTRALE
(as Lender)












/s/ Peter Walter                                                  
duly authorised for
ALLIANCE & LEICESTER COMMERCIAL FINANCE PLC
(as Lender)












/s/ Judith A. Huckins                                         
duly authorised for
BANK OF AMERICA, N.A.
(as Lender)












We hereby confirm and acknowledge that we have read and understood the terms and
conditions of the above Letter and agree in all respects to the same and confirm
that the Corporate Guarantee to which we are a party shall remain in full force
and effect and shall continue to stand as security for the obligations of the
Borrowers under the Loan Agreement.










/s/ Keith Krut                                         
TBS INTERNATIONAL LIMITED
(as Guarantor)
Per: Keith Krut
Attorney-in-Fact

